               Case 4:19-cv-00470-KGB Document 8 Filed 07/29/19 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

CHARLES H. LEWIS, JR.                                                                    PLAINTIFF

VS.                                     NO. 4:19-cv-470-KGB

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC. (MERS)
AS NOMINEE FOR AMERICAN HOME
MORTGAGE, ITS SUCCESSORS AND
ASSIGNS AND FRANKLIN CREDIT
MANAGEMENT CORPORATION,
JOINTLY AND SEVERALLY                                                                DEFENDANTS


                      RESPONSE TO DEFENDANT FRANKLIN CREDIT
                           MANAGEMENT CORPORATION’S
                          MOTION TO DISMISS PURSUANT TO
                      FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

          Comes the Plaintiff, Charles H. Lewis, Jr., and for his response to Defendant Franklin Credit

Management Corporation’s Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

states:

                                             Introduction

          1.      That Defendant’s motion to dismiss should be denied. In the event this Court rules

otherwise, Plaintiff should be allowed an opportunity to file an amended complaint.

          2.      That the complaint was filed in Pulaski County Circuit Court and removed to federal

court by Defendant. This Court should follow Arkansas Rules of Civil Procedure 12(b)(6).
            Case 4:19-cv-00470-KGB Document 8 Filed 07/29/19 Page 2 of 5



Pursuant to Hollingsworth v. First Nat’l Bank & Trust Co., 311 Ark. 637, 846 S.W.2d 176 (1993)

any dismissal should be without prejudice.

       3.      Plaintiff’s allegations should be liberally construed. ARCP Rule 8; Thomas v. Pierce,

87 Ark. App. 184 S.W.3d 489 (2004).

       4.      Defendant’s motion is nothing but a standard motion to dismiss and if Defendant had

read Plaintiff’s complaint, it would not have been filed.

                                           I. Summary

       5.      Plaintiff’s allegations are specific. They are not bald allegations as Defendant wants

the Court to believe. If Defendant would have reviewed Plaintiff’s exhibits it would have

discovered Plaintiff is correct on the mortgage that is filed. It is not Defendant’s mortgage.

                                     II. Standard of Review

       6.      Defendant is incorrect in applying Federal Rules of Civil Procedure Rule 8 and Rule

12. Arkansas Rules of Civil Procedure should be followed on the issues.

                                 III. Argument and Authorities

                                                A.

       7.      The assignment is not valid. Defendant has no idea what transpired from May 11,

2006 until April 17, 2019 when the assignment was issued. Plaintiff is at least entitled to conduct

discovery.

       8.      Upon information and belief at sometime in 2006 or 2007, the parties reached a

negotiated settlement on this issue. That is the reason nothing was ever paid by Plaintiff to

Defendant and why Defendant never pursued any foreclosure action. Plaintiff is entitled to conduct

discovery on this issue to prove at the minimum the acceleration clause was invoked over 13 years

ago and not 2019.
            Case 4:19-cv-00470-KGB Document 8 Filed 07/29/19 Page 3 of 5



                                     B. Statute of Limitations

       9.      The statute of limitations has expired pursuant to Ark. Code Ann. § 16-56-111. There

have not been partial payment and the parties resolved the dispute n 2006. Why else would Plaintiff

keep paying the first mortgage which is not a party to this lawsuit?

       10.     Plaintiff denies Defendant filed the mortgage it seeks to foreclose upon. Plaintiff

denies that the mortgage contains an accelerated option provision. If there was an accelerated

provision, Defendant first accelerated the provision back in 2006 or 2007. The payment made in

2019 was not to Defendant. It was to the first mortgage holder.

       Finally, the case Defendant cites was decided after discovery. Burch v. HSBC Bank Nat’l

Ass’n. (E.d. Ark. Mar. 31, 2016) was decided on summary judgment. United-Bilt Homes, Inc. v.

Sampson, 315 Ark. 156, 864 S.W. 2d 861 does not even apply but was decided after discovery was

conducted.

                                          C. Quiet Title

       11.     Plaintiff’s quiet title action is valid. Defendant did nothing from 2006 or 2007 until

April 2019 when it received an assignment. Defendant’s mortgage is not valid and in accordance

with Arkansas law. Plaintiff should be allowed to conduct discovery to prove the point.

             D. The Mortgagee has not complied with Arkansas Foreclosure Law

       12.     If you take Defendant’s argument that Defendant’s mortgage was valid in 2006 and

assigned in 2019 that is sufficient evidence it is not valid. Couple the fact with Plaintiff resolving

the mortgage in 2006 or 2007, and not making one payment to Defendant in 13 years, Plaintiff has

met his burden of proof on this issue.
             Case 4:19-cv-00470-KGB Document 8 Filed 07/29/19 Page 4 of 5



                                E. Plaintiff’s Claims are Specific

       Plaintiff has many theories against Defendant. However, until Plaintiff is allowed to conduct

discovery then Plaintiff cannot be more specific. Defendant expects Plaintiff to be perfect in the

beginning. Plaintiff’s complaint should be liberally construed.

                                                F.

       13.      Plaintiff is entitled to injunctive relief for reasons mentioned in his complaint.

Further, the issue is moot because Defendant withdrew its non-judicial foreclosure.

                                                G.

       14.      Under Arkansas law, Plaintiff is entitled to file an amended complaint.

                                         CONCLUSION

       Plaintiff is current on his first mortgage (Exhibit C attached to Plaintiff’s complaint) which

is not Defendant. Defendant cannot prove a properly filed mortgage. See Exhibits D and E attached

to Plaintiff’s complaint which reflect Defendant’s mortgage was not filed.

       Finally, Plaintiff believes he negotiated with Defendant in 2006 or 2007 and resolved any

dispute. In any event, the acceleration clause Defendant relies upon would have been triggered 13

years ago.

       WHEREFORE, Plaintiff requests this Court deny and dismiss Defendant’s motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6), and for all other proper relief, including

attorney’s fees.
          Case 4:19-cv-00470-KGB Document 8 Filed 07/29/19 Page 5 of 5




                                             Respectfully submitted,


                                             John Ogles
                                             Arkansas Bar No. 89003
                                             Texas Bar No. 00797922
                                             OGLES LAW FIRM, P.A.
                                             200 S. Jeff Davis
                                             P.O. Box 891
                                             Jacksonville, AR 72078
                                             (501) 982-8339
                                             jogles@aol.com

                                 CERTIFICATE OF SERVICE

       I, John Ogles, do hereby certify that a copy of the foregoing pleading has been duly served
upon the following on this 29th day of July, 2019:

Teaven Stamatis
Robert T. Lieber Jr.
Mackie Wolf Zientz & Mann, P.C.
14160 N. Dallas Parkway, Suite 900
Dallas, TX 75254
Fax: 214-635-2686

                                             John Ogles
